Citation Nr: 1201883	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-27 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a higher initial evaluation for prostate cancer, status post radical prostatectomy, prior to November 12, 2008.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from December 1980 to August 1981, from July 2000 to June 2001, and form December 2003 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2008.  In March 2010,  the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  In a decision dated in July 2010, the Board denied the appeal.  The veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a joint motion for remand (JMR) to the Court, the parties (the veteran and the VA Secretary) requested that the Board decision be vacated and remanded; a June 2011 Court order granted the joint motion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties filed a JMR in this case, stating that VA failed to adequately discuss statements by the Veteran indicating that he used four to six absorbent materials per day and work, and an additional number at home.  In addition, the parties referred to the Veteran's testimony at his Travel Board hearing, in which he stated that he was submitting a signed copy of his testimony for the record.  The parties pointed out that this document was not, in fact, of record.  VA must attempt to obtain this document, which the Veteran stated that he was submitting along with a report of a new prescription for Prilosec, also not of record.  

Veteran said that he had undergone a complete bladder and urinary leakage test in April 2010, and asked that VA obtain these records; he also enclosed an authorization for the release of the records, dated in June 2011.  It is unclear whether he also submitted a copy of this with the VA, as Virtual VA does not reflect their receipt.  If the records have been obtained, they must be associated with the permanent claims file; if not, all necessary attempts to obtain such records must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any temporary claims file located at the RO is associated with the claims file.  If this temporary file does not include the signed, written statement of the Veteran's testimony, received in or about March 2010, contact the Veteran and ask that he submit a copy of the statement.  

2.  Obtain the copies of the medical records of Dr. Secrest, as authorized on the release signed in June 2011, if such records have not already been obtained.  Associate the records with the claims file.  

3.  Then, after the completion of any additional development deemed necessary, the Veteran's claim for an initial rating higher than 40 percent for prostate cancer, status post radical prostatectomy, prior to November 12, 2008, should be adjudicated.  If the determination remains less than fully favorable to the Veteran, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond, before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


